Exhibit 99.2 GOODRICH PETROLEUM CORPORATION Estimated Future Reserves and Income Attributable to Certain Leasehold Interests SEC Parameters As of December 31, 2015 /s/ Michael F. Stell /s/ Stuart L. Filler Michael F. Stell, P.E. Stuart L. Filler, P.E. TBPE License No. 56416 TBPE License No. 60823 Advising Senior Vice President Vice President [SEAL] [SEAL] RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 RYDER SCOTT COMPANY PETROLEUM CONSULTANTS TBPE REGISTERED ENGINEERING FIRM F-1580 FAX (713) 651-0849 1100 LOUISIANASUITE 4600 HOUSTON, TEXAS 77002-5294 TELEPHONE (713) 651-9191 January 25, 2016 Goodrich Petroleum Corporation 801 Louisiana, Suite 700 Houston, Texas 77002 Gentlemen: At your request, Ryder Scott Company, L.P. (Ryder Scott) has prepared an estimate of the proved reserves, future production, and income attributable to certain leasehold interests of Goodrich Petroleum Corporation (Goodrich) as of December 31, 2015.The subject properties are located in the states of Louisiana and Mississippi.The reserves and income data were estimated based on the definitions and disclosure guidelines of the United States Securities and Exchange Commission (SEC) contained in Title 17, Code of Federal Regulations, Modernization of Oil and Gas Reporting, Final Rule released January 14, 2009, in the Federal Register (SEC regulations).Our third party study, completed on January 21, 2016, and presented herein, was prepared for public disclosure by Goodrich in filings made with the SEC in accordance with the disclosure requirements set forth in the SEC regulations.
